UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-2131



LENIR RICHARDSON,

                                               Plaintiff - Appellant,

             versus


KIMBERLY POWEL; J. C. LYLE, Officer #241;
METRO TRANSIT AUTHORITY; FAIRFAX CONNECTOR;
COMMONWEALTH   OF   VIRGINIA; FREEDOM  BAIL
BONDING, CORPORATION,

                                              Defendants - Appellees.


---------------------------------

MICHAEL LINDNER,

                                                                 Movant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-874-1)


Submitted:    January 27, 2006            Decided:     February 16, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Lenir Richardson, Appellant Pro Se. Dale M. Race, LYNCH & RACE,
Fairfax, Virginia, for Appellee Freedom Bail Bonding.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Lenir Richardson appeals a district court order disposing

of her civil rights complaint arising out of her arrest at the

Vienna, Virginia Metro Station.              We have reviewed the district

court orders and the record and affirm the dismissal of the

complaint against Washington Metropolitan Area Transit Authority,

the Commonwealth of Virginia and the Fairfax Connector for the

reasons cited by the district court.            See Richardson v. Powel, No.

CA-04-874-1 (E.D. Va. filed Nov. 22, 2004; entered Nov. 23, 2004).

We further affirm the dismissal of the complaint against Defendants

Powel and Lyle for the reasons cited by the district court.                     See

Richardson v. Powel, No. CA-04-874-1 (E.D. Va. filed Sept. 16,

2005; entered Sept. 19, 2005).                 With respect to the court’s

dismissal of the complaint against Freedom Bail Bonding Corporation

(“Freedom”), we vacate and remand.

            A review of the record discloses Freedom moved for a

judgment on the pleadings or for summary judgment and submitted an

affidavit     by   the   company’s     president        refuting    Richardson’s

allegations.       The   district    court     relied    on   the   affidavit    in

granting    Freedom’s    motion.      As   a    general   rule,     if   materials

“outside the pleading[s] are presented to and not excluded by the

court, the motion shall be treated as one for summary judgment

. . . , and all parties shall be given reasonable opportunity to

present all material made pertinent to such motion by Rule 56.”


                                     - 3 -
Fed. R. Civ. P. 12(b); see Gay v. Wall, 761 F.2d 175, 177-78 (4th

Cir. 1985).        Citing, inter alia, Richardson’s failure to present

evidence,     the    district     court       granted    Freedom’s       motion.       The

district court did not provide Richardson with the notice required

by Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975).

Roseboro prohibits the entry of summary judgment based on a pro se

party’s failure to submit affidavits supporting her allegations

unless    such     party   is   given     a    reasonable    opportunity         to   file

counter-affidavits or other appropriate materials and is informed

that failure to file such a response may result in dismissal of the

action.      Id.    Although Richardson responded to Freedom’s motion,

she did not submit any affidavits in support of her claims. The

district     court     granted    Freedom’s       motion,     in    part,     based     on

Richardson’s failure to produce such supporting evidence. On this

record, we cannot find that the district court’s failure to provide

Roseboro notice was harmless error.               See Fed. R. Civ. P. 61; Fed.

R. Civ. P. 56(e).          We therefore vacate that part of the district

court’s order granting summary judgment to Freedom and remand this

case to the district court with instructions to provide Richardson

with   the    notice    and     opportunity      to     respond    to    which   she    is

entitled.

              Accordingly, we affirm the dismissal of the complaint

against      Washington     Metropolitan        Area     Transit        Authority,     the

Commonwealth of Virginia, the Fairfax Connector, Kimberly Powel and


                                        - 4 -
J.C. Lyle.    We vacate the district court’s dismissal in favor of

Freedom and remand for further proceedings consistent with this

opinion.*    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                  AFFIRMED IN PART;
                                       VACATED AND REMANDED IN PART




     *
      The reason for remand is entirely procedural and is unrelated
to the merits of the case.

                               - 5 -